DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 3-5 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that applicant’s claim amendments on 3/8/2021 do NOT include status identifiers, required in MPEP 714 (II)C.  However, rather than sending applicant a notice of non-compliance, examiner assumes that claims 3-5 are “new”.  Applicant is recommended to comply with all amendment practices.
Examiner thanks applicant for amendments to the specification for clarity.  Amendments to specification, title, and abstract, are entered.
Examiner notes that applicant’s new claims 3-5 are in much better form, however are not absent of indefiniteness rejections.  
Regarding Rogers, applicant asserts that the condition of the spring at certain points of relationship with the door “teaches away from…and, in fact, is strong evidence of patentability”.  Examiner notes that applicant does not positively claim the door.  Further, the use of liquid by Rogers is allowed by applicant’s open ended claim language of “comprising”.  Applicant presents no evidence that Rogers lacks any structure claimed by applicant.  Rejection stands.
Regarding Takimoto, examiner notes that Takimoto does not teach the use of a spring, which is now positively claimed by applicant.  Rejection under Takimoto is no longer applicable to the claims.

Applicant argues “concave/convex” surfaces are not applicable to the “v shape” disclosed by Marinho.  Examiner notes that a V shape that is pointed outward is convex, and a V shape pointed inward is concave.  Examiner notes that applicant does not apprise examiner of an error in this consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inner ledge”, “vertical grooves”, “bottom pin” must be shown or the feature(s) canceled from the claim(s).  Examiner suggests reading the 112b rejections below prior to any drawing amendments.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3:
“inner ledge”: Examiner notes that applicant does not disclose “inner ledge” in the specification, and applicant has given no indication of the name or part number that the spring 40 abuts on either side of the spring.  Examiner assumes that “inner ledge” is equivalent to a bottom surface of the housing 30.  Examiner notes that this is shown in the drawings, but is not given a part number in the drawings, or mentioned in the specification.  Further, the term “ledge” indicates that this may be a surface of the shoulders 31, however based on “spring…seated on the inner ledge” negates this assumption.  If examiner’s assumption is correct, examiner suggests “bottom surface” be included in the claims and specification, with a part number in the specification and drawings.
instead of “vertical grooves”.  
“bottom pin”: examiner notes that applicant discloses a top pin 62 and an insert 61 opposite top pin 62.  If examiner’s assumption is correct, examiner suggests using “insert” in the claim language instead of “bottom pin”.  
“its central longitudinal axis aligned with that of the housing”: examiner notes that applicant has not previously claimed longitudinal axes.  However, examiner notes that applicant has disclosed in figure 1 that all parts seem to have a “central longitudinal axis”, and they are all coaxial.  Examiner suggests including all structural limitations of each part when introduced.
“configured to form a pivotable engagement with a complementary hole”: examiner notes that applicant’s configuration of the rotatable drum cam requires a structure in a different part than the rotatable drum cam.  Is applicant positively claiming “a complementary hole”, or is applicant saying it’s possible for the insert 61 to engage a hole in general?  Examiner assumes that applicant is positively including structure in intended use language, which is improper.
“the closed door corresponds to”: examiner notes that applicant is not positively claiming the combination of the hinge with a door.  Examiner notes that the relationship of the door to the “stop point” or “displacement point” depends on how the user mounts the door to the hinge, and is possible to have many different configurations with the relationship between door and hinge.  Examiner assumes applicant is not claiming the combination of the door with the hinge.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant further limits the function of “stop” and “displacement” positions, but does NOT further limit the structure of the hinge disclosed.  Should applicant contend that there are two concave contours and two convex contours on each drum cam, applicant should state as much.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3-5 are rejected under 35 U.S.C. 102a1 as being anticipated by 1090879 Rogers.
Regarding claim 3, Rogers discloses a door hinge, for use with automatic doors, comprising, 
a housing 10 (mounted in the door), a rotationally fixed drum cam 11, a rotatable drum cam 25 and a spring 15, 

the spring 15 located at the bottom end of the housing seated on the inner ledge (abuts the bottom surface of the housing 10, as best understood), 
the rotationally fixed drum cam 11 located inside the housing 10, above the spring 15 (figure 1), with its central longitudinal axis aligned with that of the housing (as shown in figure 3, all parts align along a central axis), the rotation being fixed by one or more vertical grooves (“key ways” 13) in the outer surface of the rotationally fixed drum cam 11 that engage one or more shoulders (“screws 12”) that extend inward from the inner surface of the housing 10 (figure 1), the engagement preventing rotation but allowing vertical movement upward and downward inside the housing (“vertically movable piston or plunger 11” lines 30-35), the spring 15 configured to exert a force tending to lift upward the rotationally fixed drum cam and allowing retraction downward in the presence of a sufficient downward force (“piston is normally pressed outward and upward by the spiral spring 15” line 44), 
the rotatable drum cam 25 located inside the housing 10 with its central longitudinal axis aligned with that of the housing (all components aligned along the same central axis) and above the rotationally fixed drum 11 (Figure 1), the upper end of the rotatable drum cam 25 further comprising a top pin 24 (which is integral with the cam 25, lines 68-70) configured to form a rotationally fixed engagement with the door (“squared” line 105) and a bottom pin 21 configured to form a pivotable engagement (which the two cams do rotate with respect to each other) with a complementary hole (figure 1) in the upper end of the rotationally fixed drum cam 11, 
the lower surface of the rotatable drum cam 25 and the upper surface of the rotationally fixed drum cam 11 each having radially arrayed convex and concave contours (with cam surface convex at the top of incline 14, and the concave contour and the nadir of the incline 14) such that the rotation of the rotatable drum upon the rotationally fixed drum creates points of rotation comprising: 
stop point in which the convex portions of the rotatable drum cam contact the concave portions of the rotationally fixed drum cam which allows the spring to lift upward the rotationally fixed drum cam (“highest point moves away from the highest point of the piston, the latter will be permitted to rise under the impulse of the spring 15”, line 80-83), and 
a displacement point in which the convex portions of the rotatable drum cam contact the convex portions of the rotationally fixed drum cam and forces downward the rotationally fixed drum cam which in turn compresses the spring (“highest part of the cam opposite the highest part of the cam surface 14 of the piston, the piston will be depressed” line 76-79), 
wherein the closed door corresponds to the stop point and as the door is moved toward an open position the drum rotates from the stop point toward the displacement point and the compressed spring exerts upward force on the rotationally fixed drum which torques the rotatable drum and through the tip pin pushes the door back to the closed position.
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the intended use is met in the prior art.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers as applied to claim 3 above, and further in view of 2004/0134029 Horn.
Regarding claim 4, Rogers discloses the hinge of claim 3, which uses a “spiral spring”.  Rogers does not disclose “disc spring”. 
Horn discloses “Examples of resilient member 34 include, but are not limited to, a compression spring, tension spring, torsion spring, gas spring, suspended deadweight, polymeric spring, stack of Bellville washers, etc.” [0028].
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any other known resilient member alternative, like Bellville washers as taught in Horn, to perform the compression spring function of the spring 15 of Rogers.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers as applied to claim 3 above, and further in view of 2014/0059804 Marinho.
Regarding claim 5, examiner assumes that applicant is intending to further limit the structure of the concave and convex surfaces to two of each on the cam surfaces.  
Rogers discloses the hinge of claim 3, disclosing one concave and one convex surface per cam surface.  Rogers does not disclose the use of the hinge in the center of a door, nor the use of two concave and convex cam surfaces on each cam.
Marinho discloses a similar hinge having rotational fixed cam 30 with external grooves and two apexes 35 [0028], as well as a rotating cam (40 and 50) having two apexes 45 [0024].  Examiner notes that these apexes of each cam are directly opposite each other, so at 180 degrees from each other.  Marinho also discloses the use of this similar hinge at a central location of a door, as shown in figure 6b.
.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677